DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-3, 6-8 & 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected specie(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 31, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "two adjacent specified waveforms" in line 9.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5 & 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Inan et al. (US 2017/0238847) in view of Natajarian et al. (US 2012/0123232).

Inan et al. discloses;


1. A method for analyzing an electrocardiography (ECG) signal, comprising (e.g., [0005] & [0063]): measuring an ECG signal through a sensor (e.g., via the disclosed input sources 2102a-h); detecting a plurality of specified waveforms in the ECG signal, wherein each of the specified waveforms comprises a first wave a second wave and a third wave, wherein the amplitude of the third wave is greater than amplitudes of the first and the second wave (e.g., see Fig 13 showing a plurality of waveforms);  (e.g., via the disclosed step of identifying the QRS complexes that occur in the at least the subset of the plurality of beats can include identifying features); inputting the plurality of ECG features into a plurality of candidate models to obtain a plurality of candidate scores; comparing each of the candidate scores with a standard value to obtain an ideal score among the plurality of candidate scores; and selecting one of the candidate models corresponding to the ideal score as a risk prediction model to predict disease risk through the risk prediction model (e.g., [0084]-[0087], [0091] & [0180]-[0185], [0190]-[0193]).

4. The method for analyzing an ECG signal according to claim 1, wherein each of the specified waveforms comprises a first wave, a second wave, and a third wave (e.g., see Fig 5), wherein an amplitude of the third wave is greater than amplitudes of the first wave and the second wave, and after detecting the specified waveform in the ECG signal (e.g., via the disclosed R-J interval feature extraction and morphology analysis), the method further comprises: determining whether a relative positional relationship between the first wave and the second wave of each of the specified waveforms is the same as the relative positional relationship between the first wave and the second wave of other specified waveforms, so that the ECG signal is judged as abnormal when relative positions of the first wave and the second wave of one of the specified waveforms are different from the relative positions of the first wave and the second wave of other specified waveforms {e.g., [0103]-[0106], [0108], [0115], [0118]-[0119] & (Figs 5-6)}.

5. The method for analyzing an ECG signal according to claim 4, wherein the step of detecting the specified waveform in the ECG signal comprises: calculating a first spacing mean, a first spacing standard deviation, and a root mean square of first spacing sum of squares between the third waves of two adjacent specified waveforms; calculating a second spacing mean, a second spacing standard deviation, and a root mean square of second spacing sum of squares between the first wave and the second wave of each of the specified waveforms; and using the first spacing mean, the first spacing standard deviation, the root mean square of first spacing sum of squares, the second spacing mean, the second spacing standard deviation, and the root mean square of second spacing sum of squares as the plurality of ECG features (e.g., [0158]-[0165], [0180]-[0185] & [0193]).

9.  The method for analyzing an ECG signal according to claim 1, further comprising: cutting the ECG signal into a plurality of signal segments to detect the specified waveform in each of the signal segments (e.g., Figs 5-6).
	Inan et al. discloses the claimed invention having a method for analyzing electrocardiography (ECG) signal comprising detecting a plurality of specified waveforms in said ECG signal wherein said waveforms comprise a first, second and a third wave wherein the amplitude of the third wave is greater than amplitudes of the first and second waves (e.g., see Fig 2 & 13) and calculating a plurality of ECG features except wherein said method calculates said features by performing mathematical operations based on spacing between the third waves of two adjacent specified waveforms and spacing between the first and second waves included in each of the specified.  Natajarian et al. teaches that it is known to use signal processing to analyze heart-related electronic signals and extract features from said signal, wherein the height of each up-down-up sequence, i.e. the individual peaks of each waveform of an ECG signal, are identified and used to calculate the standard deviation for each acceptable of QRST sequence, wherein candidate PQRST complexes are chosen to be “viable” sequences based on the calculated-features and the use of an algorithm development process which further utilizes linear mathematical models  {e.g., (abstract), [0136]-[0139], [0196], [0201]-[0203], [0205]-[0206] & (Figs 24A-24D)}.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Inan et al. with the method of calculating mathematical operations between specific up-down-up sequences of an ECG signal having multiple waveforms as taught by Natajarian et al. since such a modification would provide the method for analyzing electrocardiography (ECG) signal comprising detecting a plurality of specified waveforms in said ECG signal wherein said waveforms comprise a first, second and a third wave wherein the amplitude of the third wave is greater than amplitudes of the first and second waves and calculating a plurality of ECG features wherein said method calculates said features by performing mathematical operations based on spacing between the third waves of two adjacent specified waveforms and spacing between the first and second waves included in each of the specified for providing the predictable results pertaining to effectively extracting ECG data and heart beats from a detected signal so as to provide essential and notable features so as to predict the presence and extent of cardiovascular disease {e.g., Natajaridan, (abstract), [0196], [0201]-[0203] & (Figs 24A-24D)}.  

Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered but they are not persuasive. The applicant argues the following points in which the examiner provides a reason as to why the arguments are not persuasive:
The applicant argues that the primary reference, Inan et al., fails to detect a plurality of specified waveforms in an ECG signal wherein each specified waveform comprises a first, second and a third wave wherein the amplitude of the third wave is greater than amplitudes of the first and second waves.
The examiner disagrees and further points out that Inan et al. discloses a system for providing BCG data from a user via receiving an ECG signal to extract QRS complexes, i.e. up-down-up sequences of amplitudes that make up an ECG signal, wherein Inan et al. further defines the ECG signal having multiple specified waveforms {e.g., [0103]-[0104] & (Figs 2 & 13)}, therefore providing the claimed plurality of specified waveforms.
Applicant’s arguments with respect to claim(s) 1, 4-5 & 9-10, in regards to Inan et al. not disclosed mathematical operations performed between tow waveforms in the same ECG and inputting a plurality of features into…models to obtain a plurality of candidate scores, have been considered but are moot because the new ground of rejection does not rely to the combination of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792